Citation Nr: 9906259	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-42 888	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial evaluation assigned for 
postoperative residuals of a right ankle fracture.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986 and from March 1988 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1996 rating determination by the Winston-Salem, North 
Carolina Regional Office (RO), which established service 
connection for postoperative fracture of the right ankle and 
assigned a 10 percent evaluation.  

A hearing was conducted before a member of the Board at the 
RO in September 1997, the transcript of which is of record.

The Board remanded this case in December 1997 for further 
development of the evidence.


FINDINGS OF FACT

1.  The evidence required for proper and equitable 
adjudication of the issue on appeal has been obtained. 

2.  The service-connected right ankle disability is primarily 
manifested by occasional swelling, mild limitation of motion 
with associated pain and mild synovitis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show that the 
veteran was treated for a right ankle sprain in 1989.  In 
1992 he sustained a fracture to the distal fibula as a result 
of a twisting injury and subsequently underwent open 
reduction internal fixation of the right ankle.

On VA examination in May 1996 the veteran had some residual 
pain and swelling of the outer surface of the right ankle.  
The veteran complained that his right ankle aches with 
prolonged standing or running and that occasionally the ankle 
feels "like it may go over and sprain itself".  The 
examiner noted the veteran's history of fracture in 1992 and 
subsequent surgeries.  However motion was described as good 
and the right ankle was stable.  Examination revealed a well-
healed scar over the right lateral malleolus with some 
puffiness.  There was minimal tenderness and strength was 
equal for the ankles bilaterally.  Range of motion showed 
dorsiflexion to 15 degrees and plantar flexion to 25 degrees.  
The veteran could stand on tiptoe without difficulty and do 
heel-toe walking.  X-rays showed an old healed fibular 
fracture with no other abnormality noted.  The diagnosis was 
post-operative fracture of the right ankle, healed with 
residual sprains and tenderness.  

A VA outpatient treatment record dated in August 1996 shows 
the veteran was evaluated for increased right ankle pain and 
swelling.  Examination revealed painful range of motion with 
decreased dorsiflexion.  The ankle was tender to palpation 
over the right lateral malleolus and right dorsum.  There was 
no evidence of effusion.  The examiner's clinical assessment 
was that the veteran's symptoms were unlikely secondary to a 
repeat fracture.  The veteran declined X-rays at that time.  

In September 1997, the veteran appeared and presented 
testimony at a hearing before a Traveling Member of the 
Board.  He testified that he has constant pain and 


swelling and difficulty wearing certain shoes.  He also 
testified that he has occasional problems with instability, 
weakness and stiffness.  The veteran testified that he takes 
Motrin five to six times a week for pain and that his right 
ankle has limited his activities.  He also testified that he 
has a right ankle scar that is tender to the touch. 

A subsequent VA examination was conducted in July 1998.  The 
veteran presented with complaints of right ankle pain.  The 
examiner noted the veteran's history of inservice right ankle 
injury and that the veteran remained in the military for 
another four years subsequent thereto.  At the time of the 
examination the veteran was working full-time as a postal 
clerk, was on no medication and was receiving no medical 
treatment.  The veteran denied a history of locking or giving 
way, but reported that intense heat caused swelling.  The 
veteran was active in most sports but was not currently 
pursing any sporting activities.  He has two small children 
that he cares for on occasion.  He did not use any supportive 
devices, including canes or crutches and has not had any 
problems with other joints.  Regarding functional activities, 
the veteran stated that he could do most everything at home 
but chose not to do anything as far as housework, cooking or 
cleaning.  He did perform light yard work, including mowing 
the grass and cleaning up outside the house.  He reported 
that he performs these chores much slower because he feels 
that his ankle prevents him from working any faster.  He 
takes care of himself and shops and does other activities 
that would be expected of a man his age and health.  

Examination revealed the veteran was in no apparent 
discomfort and walked without a limp.  He could heel-toe walk 
without difficulty.  He had a one-centimeter increase in the 
size of his right ankle as compared to his left ankle when 
measured at the malleolar level.  The right measured 28 
centimeters and the left 27 centimeters.  The examiner noted 
that active range of motion of the right ankle was quite 
variable and at least six different measurements were 
recorded.  Of particular significance was the passive range 
of motion which was found to be much greater than the active 
motion.  With sitting up, when being observed the veteran 
would dorsiflex the right ankle to 5 degrees or less.  
However, passively his ankle could 


dorsiflex to 15 degrees.  On separate occasions active 
plantar flexion was from 0 to 20 degrees, 0 to 15 degrees and 
0 to 12 degrees.  While on his stomach range of motions were 
repeated and again variable ranges of motion were recorded.  
Inversion was possible passively from 0 to 10 degrees 
bilaterally and eversion was 0 to 5 degrees bilaterally.  
Range of motion of the left ankle was consistent with plantar 
flexion to 40 degrees and dorsiflexion to 20 degrees.

Right ankle swelling was noted just anterior to the fibula 
but there was no increased heat to palpation in this region.  
There was a scar over the lateral distal ankle, over the 
distal fibula which measured 13 centimeters in length.  There 
was no neurological deficit.  X-rays revealed changes 
consistent with a previous healed fracture at the fibula.  
There was a small area of calcification between the 
tibia/fibular articulation in the interosseous space.  There 
was no loose body in the joint and no loss of articular 
cartilage in either the fibular talar joint or the tibial 
talar joint.  The diagnosis was post fracture fibula with 
reduced dislocation on the right ankle.  The examiner noted 
that post fracture residuals consisted of mild synovitis and 
mild limitation of motion with associated pain.  

Analysis.  The Board finds that the veteran's claim for a 
rating in excess of 10 percent is well grounded and that the 
statutory duty to assist has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet.App.  78 (1991).

The veteran's right ankle is currently evaluated under Code 
5271.  Under Code 5271 a 10 percent evaluation is assigned 
for moderate limitation of motion of the ankle, and a 20 
percent evaluation is assigned for marked limitation of 
motion of the ankle.  Normal ankle dorsiflexion is to 20 
degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  A 10 percent rating may also be 
assigned under Code 7804 for a superficial scar which is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Code 7804 (1998).



The medical evidence since service connection was established 
in June 1996, shows a single episode of treatment in August 
1996 for complaints of increased right ankle pain, swelling 
and painful range of motion with decreased dorsiflexion.  The 
record does not demonstrate that the veteran has sought 
additional treatment for his right ankle disability.  When 
examined in May 1996, the veteran complained of pain and 
swelling.  Examination revealed a good range of motion, no 
instability and minimal tenderness.  On VA examination of the 
right ankle in July 1998 there was mild swelling but no 
obvious deformity or instability noted.  The examiner 
commented that active range of motion was varied, with 
passive range of motion much greater than active.  An X-ray 
study showed changes consistent with a previous healed 
fracture at the fibula and a small area of calcification.  
The Board finds that the weight of the evidence demonstrates 
that the veteran's right ankle fracture residuals are 
appropriately rated 10 percent disabling under Code 5271 and 
have been no more than 10 percent disabling at any time since 
his separation from service.

The Board has considered the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 and whether a higher rating is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds, however, that the application of these sections does 
not result in a higher rating for right ankle disability.  
First, as indicated above, limitation of motion of the right 
ankle was variable with active dorsiflexion to 5 degrees or 
less and passive dorsiflexion of the right ankle to 15 
degrees.  Plantar flexion was to 12 degrees, 15 degrees, 20 
degrees and 25 degrees on separate occasions.  Second, there 
was a lack of objective medical evidence supporting the 
veteran's contentions that he suffered any additional 
functional loss and/or limitation of motion.  He used no 
assistive devices and did not wear a brace.  Significantly, 
at the time of VA examination in July 1998 the veteran was 
able to perform all right ankle movements and there was no 
evidence of instability, atrophy, discoloration or weakness 
indicative of additional functional loss.  Although the Board 
is required to consider the effect of the veteran's pain when 


making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).  

In this case, the Board finds that the 10 percent disability 
rating is sufficient to compensate for such impairment.  
Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 10 
percent is not warranted for any portion of the time period 
under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999), but concludes that they are not warranted as 
the veteran's right ankle disability is not shown to have 
been more than 10 percent disabling at any time since service 
separation.  Consideration has also been given to a separate 
rating for a tender and painful scar under Code 7804.  The 
May 1996 and July1998 VA examinations, however, do not 
reflect that the right ankle scar is objectively shown to be 
tender and painful.  Although the veteran has testified that 
the scar is painful, rating criteria require that this be 
verified on objective examination.  This has not been done.  
Consideration has also been given to assigning an 
extraschedular evaluation for the right ankle disability.  An 
extraschedular evaluation is appropriate where the schedular 
evaluation is found to be inadequate.  The governing norm is 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In the present case, the veteran is not shown to have been 
hospitalized since service for his right ankle disability.  
He has also not demonstrated that his postal service job has 
been affected by his right ankle disorder.  Thus, entitlement 
to an extraschedular evaluation is not shown.  As the 
preponderance of the evidence is against the veteran's claim 
for increased compensation, the reasonable doubt doctrine 
does not apply.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  
The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  He is not 


competent, however, to offer a medical diagnosis or opinion 
concerning his right ankle disorder.


ORDER

Entitlement to a rating in excess of 10 percent for the 
postoperative residuals of a right ankle fracture is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



- 8 -


